239 Ga. 323 (1977)
236 S.E.2d 660
ROBINSON
v.
ROBINSON.
32382.
Supreme Court of Georgia.
Submitted June 3, 1977.
Decided June 28, 1977.
Melvin Robinson, pro se.
Edward H. Kellogg, Jr., for appellee.
BOWLES, Justice.
In January of 1974 Venus Robinson, the appellee, filed an action for divorce. On March 18, 1974, a temporary order was entered granting the appellee temporary alimony and child support pending the final order of the court. One month after the temporary order was entered, Mrs. Robinson filed an application for attachment of contempt against her husband, the appellant herein. Upon a hearing, the husband was found to be in contempt of the temporary order and ordered to pay the arrearage of child support and alimony. In November of 1975, the court entered its final judgment and decree which granted the parties a divorce and incorporated therein a separation and settlement agreement.
Since the entry of this final judgment and decree the appellant has been held in contempt of court on three separate occasions for failure to pay alimony and child support obligations as ordered under the decree. The third time the appellee brought an action against her husband, he filed a cross motion for contempt against her. It is this *324 third order of the court, which held the appellant in contempt of court and found that the appellee was not in contempt as the husband had alleged that he appeals.
1. Appellant first enumerates as error that the amount he was found to be in arrears was incorrect. His contention is neither supported by argument or citation of authority and is deemed to have been abandoned. Code Ann. § 24-4518 (c) (2); Rule 18 (c) (2) of the Supreme Court.
2. Appellant enumerates as error the court's failure to find his wife in contempt of the final judgment and decree of divorce. There is no indication in the record that the appellee has in any way failed to comply with the terms and conditions of the decree and the trial judge specifically found that the appellee was not in contempt of the final judgment and decree. In the absence of the transcript of the contempt proceedings this court will presume that there was evidence to support the decision of the trial judge. Arrendale v. Arrendale, 228 Ga. 295, 298 (185 SE2d 83) (1971); Thompson v. Thompson, 217 Ga. 649, 650 (124 SE2d 76) (1962).
Judgment affirmed. All the Justices concur.